Citation Nr: 0944762	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  08-33 848A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  

In May 2009, the Veteran testified before the undersigned 
Veterans Law Judge (VLJ) at the RO.  A copy of the transcript 
of that hearing is of record.  

Also by the May 2008 rating action, the RO denied service 
connection for bilateral hearing loss.  In the notice of 
disagreement which was received at the RO in May 2008, the 
Veteran expressed his disagreement with the RO's denial of 
his hearing loss claim.  At the hearing held before the 
Decision Review Officer (DRO) at the RO in August 2008, 
however, the Veteran withdrew this issue from appellate 
review.  


FINDING OF FACT

The Veteran did not exhibit tinnitus in service or until many 
years thereafter, and the currently-diagnosed tinnitus is not 
associated in any way with his active duty.


CONCLUSION OF LAW

Tinnitus was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2009)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, a November 2007 letter notified the 
Veteran of the criteria for his service connection claim.  
This document also informed him that VA would make reasonable 
efforts to help him obtain necessary evidence with regard to 
this issue but that he must provide enough information so 
that the agency could request the relevant records.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II); and Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  In addition, the November 2007 
correspondence notified the Veteran of the type of evidence 
necessary to establish a disability rating and an effective 
date.  See Dingess/Hartman, 19 Vet. App. at 488.  

Further, the November 2007 letter was issued prior to the 
initial adjudication (and denial) of the Veteran's claim in 
May 2008.  Thus, no timing defect with regard to this 
notification has occurred.  See Pelegrini II, supra; Mayfield 
v. Nicholson, 444 F.3d at 1333.  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).  

In the present appeal, the record reflects that VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the Veteran-including service and post-service 
treatment records as well as a VA examination report.  In 
addition, the Veteran testified at personal hearings 
conducted before a DRO and the undersigned VLJ.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his service connection claim, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process-as is exhibited by his 
submission of argument and evidence.  Thus, the Veteran was 
provided with a meaningful opportunity to participate in the 
claims process and has clearly done so.  Any error in the 
sequence of events or content of the notices is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the Veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 
Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  The Board will, thus, proceed to 
consider the issue of entitlement to service connection for 
tinnitus, based on the evidence of record.  

Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the claims file.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis will focus 
specifically on what evidence is needed to substantiate the 
issue on appeal and what the evidence in the claims file 
shows, or fails to show, with respect to this claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2009).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

Service treatment records in the present case are negative 
for complaints of, treatment for, or findings specific to 
tinnitus.  Service personnel records indicate that the 
Veteran was discharged from active duty in October 1969.  

At a private post-service examination conducted in February 
2004, the Veteran reported occasionally experiencing ringing 
in his ears.  At a VA audiological evaluation completed in 
February 2008, the Veteran described constant bilateral 
ringing in his ears.  Although he noted that this symptom 
began many years ago, he was unable to recall a more specific 
time of onset.  He simply stated that the ringing sensations 
in his ears "may have been present in the early seventies 
but . . . [that he could not] recall whether he noticed it 
while working in his first job after separation."  The 
examiner diagnosed tinnitus.  

As this discussion illustrates, the first documentation of 
tinnitus is dated in February 2004, almost 35 years after the 
Veteran's discharge from service.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence 
of medical complaints for condition can be considered as a 
factor in resolving claim).  See also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).  

In this regard, the Board acknowledges the Veteran's 
contentions that he sustained tinnitus as a result of 
in-service noise exposure from driving heavy equipment and 
from being subjected to daily mortar and artillery fire.  
While the Veteran is competent to report symptoms, the matter 
such as the etiology of tinnitus requires medical expertise.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed.Cir.2007).  Thus, as a lay person, the Veteran is not 
competent to offer an opinion on medical causation, and the 
Board may not accept his unsupported lay speculation with 
regard to this issue.  See Espiritu v. Derwinski, 2 Vet. App. 
at 494-495; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Miller v. Derwinski, 2 Vet. App. 578, 580 (1992), Moray v. 
Brown, 5 Vet. App. 211 (1993).  

In fact, despite repeated questions, the Veteran has been 
unable to recall the approximate date of onset of his 
tinnitus.  For instance, at the hearing conducted before a 
DRO at the RO in August 2008, the Veteran testified that he 
was unable to recall when his tinnitus began.  When the 
representative pointed out that the Veteran had reported in 
2004 that he occasionally experienced ringing in his ears, 
the Veteran was unable to recall that event.  Also, at the 
hearing conducted before the undersigned VLJ in May 2009, the 
Veteran again testified that he could not recall the 
approximate time when he first reported tinnitus to a 
physician.  However, the Veteran did note that such history 
would be in his records, which are included in his claims 
folder.    

Of particular significance to the Board in the present appeal 
are the normal findings with regard to the Veteran's ears on 
separation examination.  Such is highly probative that 
tinnitus was not shown in service.  Additionally, 
post-service medical records do not provide documentation of 
the Veteran's complaints of ringing in his ears until 
February 2004, almost 35 years after his separation from 
service.  Furthermore, the Veteran did not file a claim for 
service connection for tinnitus until October 2007, 
approximately 38 years after his discharge from active duty.  

Moreover, the claims file contains no competent medical 
evidence even suggesting a relationship between the 
currently-diagnosed tinnitus and the Veteran's active duty.  
In fact, the February 2008 VA examiner concluded that the 
Veteran's tinnitus was "less than likely" a result of noise 
exposure during military service.  In support of this 
conclusion, the examiner cited the absence of documentation 
of tinnitus during service and "in the years directly 
following service" as well as the Veteran's inability to 
recall the approximate date of onset.  

Consequently, and based on this evidentiary posture, the 
Board finds that the preponderance of the evidence in this 
case is against the claim for service connection for 
tinnitus.  The benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  


ORDER

Service connection for tinnitus is denied.  


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


